FOR IMMEDIATE RELEASE CONTACT: DAVID J. BRYANT CHIEF FINANCIAL OFFICER RESOURCE CAPITAL CORP. 1845 WALNUT STREET 10TH FLOOR PHILADELPHIA, PA 19103 215/546-5005, 215/546-5388 (fax) RESOURCE CAPITAL CORP. REPORTS RESULTS FOR SECOND QUARTER ENDED JUNE 30, Second Quarter Highlights · Second quarter 2009 Net Operating Income per share of · Second quarter 2009 common stock cash dividend of $0.30 per share. · Resource Capital Corp. repurchased $7.5 million of its corporate notes for $600,000 or at a 92% discount to par since during the second quarter 2009. · Resource Capital Corp. has $69.3 million of liquidity at June 30, 2009. · During the second quarter 2009, Resource Capital Corp. had $114.6 million of loans repaid or settled and eliminated $12.4 million of future funding obligations. New York, N.Y., August 3, 2009-Resource Capital Corp. (NYSE: RSO) (“RCC” or the “Company”), areal estate investment trust whose investment strategy focuses on commercial real estate (“CRE”) loan assets and, to a lesser extent, commercial finance assets, reported results for the second quarter ended June 30, Other Highlights · Net operating income for the three and six months ended June 30, 2009 was $9.5 million, or $0.39 per share and $19.7 million, or $0.81 per share, respectively, as compared $10.3 million, or $0.42 per share and $21.0 million, or $0.84 per share, for the three and six months ended June 30, 2008, respectively, a decrease of $762,000 (7%) and $1.3 million (6%), respectively. · REIT taxable income, a non-GAAP measure, for the three and six months ended June 30, 2009 was $5.3 million, or $0.21 per share-diluted, and $11.4 million, or $0.46 per share-diluted, respectively, as compared to $9.4 million or $0.38 per share-diluted and $21.5 million or $0.86 per share-diluted for the three and six months ended June 30, 2008, respectively, a decrease of $4.1 million (44%) and $10.1 million (47%), respectively. · GAAP net loss for the quarter ended June 30, 2009 of $5.1 million, or (-$0.21) per share, including provisions for loan and lease losses of $20.0 million and net unrealized losses on bank loans held for sale of $1.9 million or a total of (-$0.90) per share, as compared to GAAP net loss for the quarter ended June 30, 2008 of (-$0.21) per share-diluted including provisions for loan and lease losses of $15.7 million or (-$0.62) per share-diluted.GAAP net loss for the six months ended June 30, 2009 of $17.3 million, or (-$0.71) per share, including provisions for loan and lease losses of $28.0 million, net unrealized losses on bank loans held for sale of $10.9 million and other-than-temporary impairment charges of $5.6 million or a total of (-$1.82) per share, as compared to GAAP net income for the six months ended June 30, 2008 of $0.16 per share-diluted including provisions for loan and lease losses of $16.8 million or (-$0.67) per share-diluted. · RCC announced a dividend of $0.30 per common share for the quarter ended June 30, 2009, $7.5 million in the aggregate, paid on July 28, 2009 to stockholders of record as of June 19, · Economic book value, a non-GAAP measure, was $9.25 per common share as of June 30, 2009. · GAAP book value was $6.66 per common share as of June 30, 2009. · RCC reduced the balance of its non-recourse repurchase facility funding CRE loans to $3.3 million as of June 30, 2009 from $16.0 million as of March 31, 2009.This facility is secured by $24.6 million of pledged collateral. Jonathan Cohen commented, “although during the last few months the real estate market has continued to deteriorate, the bank loan market seems to have improved, our cash flow remained strong and our portfolio continued to perform decently as we worked diligently with our borrowers. Currently, we are focused on (i) asset management, (ii) exploiting the disconnect in the debt and equity marketplaces through select purchases of our own securities, (iii) building cash on our balance sheet and (iv) de-leveraging our real estate portfolios. Again, we look forward to paying a meaningful cash dividend for the third quarter.” Additional financial results for the second quarter ended June 30, 2009 and recent developments include: General · RCC’s net interest income decreased by $808,000, or 6%, to $12.5 million for the second quarter ended June 30, 2009, from $13.3 million for the same period in 2008. Commercial Real Estate · RCC funded commitments on existing CRE loans, on a gross basis, of $27.3 million during the second quarter ended June 30, 2009. The following table summarizes RCC’s CRE loan repayment and orgination activities (including future funding obligations), at par, for the three, six and 12 months ended June 30, 2009 (in millions, except percentages) (unaudited): Three Months Ended June 30, 2009 Six Months Ended June 30, 2009 12 Months Ended June 30, 2009 Floating Weighted Average Spread (1) (2) Weighted Average Fixed Rate (1) Whole loans (3) $ 27.3 $ 30.9 $ 44.7 2.97% 7.90 Whole loans, future funding obligations − − − N/A N/A New loans production 27.3 30.9 44.7 Sale of real estate loans (29.8 ) (29.8 ) (29.8 ) Payoffs − (7.0 ) (59.5 ) Principal paydowns (6.2 ) (16.7 ) (29.0 ) Whole loans, future funding obligations − − − Net – new loans (4) $ (8.7 ) $ (22.6 ) $ (73.6 ) (1) Reflects rates on RCC’s portfolio balance as of June 30, 2009. (2) Represents the weighted average rate above the London Interbank Offered Rate (“LIBOR”) on loans whose interest rate is based on LIBOR. (3) Includes fundings of previous commitments on transitional loans of $3.7 million for the three months ended June 30, 2009, $7.3 million for the six months ended June 30, 2009 and $21.1 million for the 12 months ended June 30, 2009. (4) The basis of new net loans does not include provisions for losses on CRE loans of $9.1 million for the three months ended June 30, 2009, $14.1 million for the six months ended June 30, 2009 and $17.2 million for the 12 months ended June 30, 2009. Commercial Finance · RCC’s bank loan portfolio ended the second quarter with total investments of $927.4 million, at amortized cost, with a weighted-average spread of one-month and three-month LIBOR plus 2.52%.All of RCC’s bank loan portfolio is match-funded through three collateralized loan obligation (“CLO”) issuances with a weighted-average cost of three-month LIBOR plus 0.47%.During the quarter ended June 30, 2009, RCC received $78.6 million of bank loan paydowns and repayments. Book Value As of June 30, 2009, RCC’s GAAP book value per common share was $6.66.Total stockholders’ equity was $165.9 million as of June 30, 2009 as compared to $186.3 million as of December 31, 2008.Total common shares outstanding were 24,911,944 as of June 30, 2009 as compared to 25,344,867 as of December 31, 2008.The net decrease in RCC’s stockholders’ equity of $20.4 million was primarily the result of increased provisions for loan and lease losses of $28.0 million, losses on RCC’s bank loan portfolio of $10.9 million, combined with a decrease in the value of marked-to-market securities of $11.3 million, which was partially offset by an increase in the value of interest rate swaps of $19.9 million and a gain on the extinguishment of debt of $6.9 million. As of June 30, 2009, RCC’s economic book value per share, a non-GAAP measure, was $9.25.Economic book value is computed by adding back to GAAP book value any unrealized losses on the Company’s investments in commercial mortgage-backed securities (“CMBS”) for which it expects to recover full par value at maturity, and on derivatives (cash flow hedges) that are associated with fixed-rate loans which it intends to hold until maturity, in excess of its value at risk, and that have not been adjusted through stockholders’ equity for market fluctuations (see Note 1 of Schedule II in this release).Economic book value per share is computed by dividing the economic book value by the number of shares outstanding at the end of the period. Investment Portfolio The table below summarizes the amortized cost and net carrying amount of RCC’s investment portfolio as of June 30, 2009, classified by interest rate type.The following table includes both (i) the amortized cost of RCC’s investment portfolio and the related dollar price, which is computed by dividing amortized cost by par amount, and (ii) the net carrying amount of RCC’s investment portfolio and the related dollar price, which is computed by dividing the net carrying amount by par amount (in thousands, except percentages) (unaudited): Amortized cost (3) Dollar price Net carrying amount Dollar price Net carrying amount less amortized cost Dollar price June 30, 2009 Floating rate CMBS-private placement $ 32,064 100.00% $ 11,095 34.60% $ (20,969 ) -65.40% B notes (1) 26,500 100.00% 26,399 99.62% (101 ) -0.38% Mezzanine loans (1) 129,184 100.00% 128,795 99.70% (389 ) -0.30% Whole loans (1) 426,292 99.88% 415,865 97.44% (10,427 ) -2.44% Bank loans (2) 924,988 97.83% 747,000 79.00% (177,988 ) -18.83% Bank loans held for sale (3) 2,401 100.00% 2,401 100.00% − −% Total floating rate 1,541,429 98.65% 1,331,555 85.22% (209,874 ) -13.43% Fixed rate CMBS – private placement 38,614 91.78% 7,080 16.83% (31,534 ) -74.95% B notes (1) 55,256 100.08% 55,089 99.78% (167 ) -0.30% Mezzanine loans (1) 81,313 94.76% 68,418 79.73% (12,895 ) -15.03% Whole loans (1) 78,846 99.63% 78,614 99.34% (232 ) -0.29% Equipment leases and loans (4) 3,433 100.03% 2,833 82.55% (600 ) -17.48% Total fixed rate 257,462 96.92% 212,034 79.81% (45,428 ) -17.11% Grand total $ 1,798,891 98.40% $ 1,543,589 84.44% $ (255,302 ) -13.96% (1) Net carrying amount includes an allowance for loan losses of $24.2 million at June 30, 2009, allocated as follows:B notes ($0.3 million), mezzanine loans ($13.3 million) and whole loans ($10.6 million). (2) The bank loan portfolio is carried at amortized cost less allowance for loan loss and was $890.1 million at June 30, 2009.Amount disclosed represents net realizable value at June 30, 2009, which includes $34.9 million allowance for loan losses at June 30, 2009. (3) Bank loans held for sale are carried at fair value and, therefore, amortized cost is equal to fair value. (4) Net carrying amount includes a $0.6 million allowance for equipment leases and loans losses at June 30, 2009. Liquidity At July 31, 2009, after disbursing the second quarter 2009 dividend, there were three primary sources for RCC’s liquidity: · unrestricted cash and cash equivalents of $7.0 million and restricted cash of $5.4 million in margin call accounts; · capital available for reinvestment in its five collateralized debt obligation (“CDO”) entities of $38.2 million, of which $3.0 million is designated to finance future funding commitments on CRE loans; and · RCC has $96.7 million of unused capacity under a three-year non-recourse CRE repurchase facility, which, however, requires approval of individual repurchase transactions by the repurchase counterparty. Capital Allocation As of June 30, 2009, RCC had allocated its equity capital among its targeted asset classes as follows: 72% in CRE loans, 27% in commercial bank loans and 1% in direct financing leases and notes. Supplemental Information The following schedules of reconciliations or supplemental information as of June 30, 2009 are included at the end of this release: · Schedule I – Reconciliation of GAAP Net (Loss) Income to Estimated REIT Taxable Income; · Schedule II – Reconciliation of GAAP Stockholders’ Equity to Economic Book Value; and · Schedule III – Summary of RCC’s CDO and CLO Performance Statistics. About Resource Capital Corp. RCC is a diversified real estate finance company that qualifies as a real estate investment trust, or REIT, for federal income tax purposes.RCC’s investment strategy focuses on CRE-related assets, and, to a lesser extent, commercial finance assets. RCC invests inthe following asset classes: CRE-related assets such as whole loans, A-notes, B-notes, mezzanine loans and mortgage-related securities and commercial finance assets such as other asset-backed securities, bank loans, equipment leases and notes, trust preferred securities, debt tranches of CDOs and private equity investments principally issued by financial institutions. RCC is externally managed by Resource Capital Manager, Inc., an indirect wholly-owned subsidiary ofResource America, Inc. (Nasdaq: REXI), a specialized asset management company that uses industry specific expertise to generate and administer investment opportunities for its own account and for outside investors in the financial fund management, real estate, and commercial finance sectors. For more information, please visit RCC’s website at www.resourcecapitalcorp.com or contact investor relations at pkamdar@resourceamerica.com Safe Harbor Statement Statements made in this release include forward-looking statements, which involve substantial risks and uncertainties.RCC’s actual results, performance or achievements could differ materially from those expressed or implied in this release.The risks and uncertainties associated with forward-looking statements contained in this release include those related to: · fluctuations in interest rates and related hedging activities; · capital markets conditions and the availability of financing; · defaults or bankruptcies by borrowers on RCC’s loans or on loans underlying its investments; · adverse market trends which have affected and may continue to affect the value of real estate and other assets underlying RCC’s investments; · increases in financing or administrative costs; and · general business and economic conditions that have impaired and may continue to impair the credit quality of borrowers and RCC’s ability to originate loans. For further information concerning these and other risks pertaining to the forward-looking statements contained in this release, and to the general risks to which RCC is subject, see Item 1A, “Risk Factors” included in its annual report on Form 10-K and in other of its public filings with the Securities and Exchange Commission. RCC cautions you not to place undue reliance on any forward-looking statements contained in this release, which speak only as of the date of this release.All subsequent written and oral forward-looking statements attributable to RCC or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this release.Except to the extent required by applicable law or regulation, RCC undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date of this filing or to reflect the occurrence of unanticipated events. The remainder of this release contains RCC’s unaudited consolidated balance sheets, consolidated statements of operations and reconciliations of GAAP net (loss) income to estimated REIT taxable income, GAAP stockholders’ equity to economic book value, summary of RCC’s CDO and CLO performance statistics and supplemental information regarding RCC’s CRE loan and bank loan portfolios. RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, December 31, 2009 2008 (Unaudited) ASSETS Cash and cash equivalents $ 10,553 $ 14,583 Restricted cash 58,728 60,394 Investment securities available-for-sale, pledged as collateral, at fair value 13,940 22,466 Investment securities available-for-sale, at fair value 4,236 6,794 Loans, pledged as collateral and net of allowances of $59.1 million and $43.9 million 1,663,306 1,712,779 Loans held for sale, at fair value 2,401 − Direct financing leases and notes, pledged as collateral, net of allowance of $600,000 and $450,000 and net of unearned income 2,833 104,015 Investments in unconsolidated entities 1,548 1,548 Interest receivable 6,331 8,440 Principal paydown receivables 59 950 Other assets 10,623 4,062 Total assets $ 1,774,558 $ 1,936,031 LIABILITIES Borrowings $ 1,584,664 $ 1,699,763 Distribution payable 7,532 9,942 Accrued interest expense 2,325 4,712 Derivatives, at fair value 11,830 31,589 Accounts payable and other liabilities 2,305 3,720 Total liabilities 1,608,656 1,749,726 STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001:100,000,000 shares authorized; no shares issued and outstanding − − Common stock, par value $0.001:500,000,000 shares authorized; 24,911,944 and 25,344,867 shares issued and outstanding (including 466,446 and 452,310 unvested restricted shares) 26 26 Additional paid-in capital 353,831 356,103 Accumulated other comprehensive loss (66,446 ) (80,707 ) Distributions in excess of earnings (121,509 ) (89,117 ) Total stockholders’ equity 165,902 186,305 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,774,558 $ 1,936,031 RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 REVENUES Net interest income: Loans $ 21,969 $ 28,686 $ 45,129 $ 61,125 Securities 883 1,158 1,765 2,339 Leases 2,093 1,961 4,326 3,951 Interest income − other 329 453 676 1,826 Total interest income 25,274 32,258 51,896 69,241 Interest expense 12,748 18,924 26,625 42,072 Net interest income 12,526 13,334 25,271 27,169 OPERATING EXPENSES Management fees − related party 925 1,171 1,926 2,909 Equity compensation − related party 265 541 353 622 Professional services 1,089 664 2,053 1,456 Insurance expenses 217 170 389 298 General and administrative 441 343 846 698 Income tax expense 44 138 (1 ) 167 Total expenses 2,981 3,027 5,566 6,150 NET OPERATING INCOME 9,545 10,307 19,705 21,019 OTHER (EXPENSE) REVENUE Net realized and unrealized losses (gains) on investments (1,608 ) 102 (15,953 ) (1,893 ) Other income 20 26 42 59 Provision for loan and lease losses (19,984 ) (15,692 ) (27,973 ) (16,829 ) Gain on the extinguishment of debt 6,900 − 6,900 1,750 Total other expenses (14,672 ) (15,564 ) (36,984 ) (16,913 ) NET (LOSS) INCOME $ (5,127 ) $ (5,257 ) $ (17,279 ) $ 4,106 NET (LOSS) INCOME PER SHARE – BASIC $ (0.21 ) $ (0.21 ) $ (0.71 ) $ 0.17 NET (LOSS) INCOME PER SHARE – DILUTED $ (0.21 ) $ (0.21 ) $ (0.71 ) $ 0.16 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – BASIC 24,369,581 24,721,063 24,427,452 24,665,840 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – DILUTED 24,369,581 24,721,063 24,427,452 24,922,340 DIVIDENDS DECLARED PER SHARE $ 0.30 $ 0.41 $ 0.60 $ 0.82 SCHEDULE I RESOURCE CAPITAL CORP. AND SUBSIDIARIES RECONCILIATION OF GAAP NET (LOSS) INCOME TO ESTIMATED REIT TAXABLE INCOME (Unaudited) RCC calculates estimated REIT taxable income, which is a non-GAAP financial measure, according to the requirements of the Internal Revenue Code.The following table reconciles net income to estimated REIT taxable income for the periods presented (in thousands, except per share data): Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 Net (loss) income − GAAP $ (5,127 ) $ (5,257 ) $ (17,279 ) $ 4,106 Taxable REIT subsidiary’s loss 1,200 − 1,200 − Adjusted net (loss) income (3,927 ) (5,257 ) (16,079 ) 4,106 Adjustments: Share-based compensation to related parties 12 (392 ) 29 (539 ) Capital loss carryover (utilization)/losses from the sale of securities (642 ) − 4,978 2,000 Provisions for loan and lease losses unrealized 9,787 11,629 14,765 11,685 Net book to tax adjustments for the Company’s taxable foreign REIT subsidiaries 145 3,462 7,735 4,237 Other net book to tax adjustments (77 ) 1 (32 ) 9 Estimated REIT taxable income $ 5,298 $ 9,443 $ 11,396 $ 21,498 Amounts per share – diluted $ 0.21 $ 0.38 $ 0.46 $ 0.86 (1) RCC believes that a presentation of estimated REIT taxable income provides useful information to investors regarding its financial condition and results of operations as it uses this measurement to determine the amount of dividends that it is required to declare to its stockholders in order to maintain its status as a REIT for federal income tax purposes.Since RCC, as a REIT, expects to make distributions based on taxable earnings, RCC expects that its distributions may at times be more or less than its reported GAAP earnings.Total taxable income is the aggregate amount of taxable income generated by RCC and by its domestic and foreign taxable REIT subsidiaries.Estimated REIT taxable income excludes the undistributed taxable income of RCC’s domestic TRS, if any such income exists, which is not included in REIT taxable income until distributed to RCC.There is no requirement that RCC’s domestic TRS distribute its earnings to RCC.Estimated REIT taxable income, however, includes the taxable income of RCC’s foreign TRSs because RCC will generally be required to recognize and report their taxable income on a current basis.Because not all companies use identical calculations, this presentation of estimated REIT taxable income may not be comparable to other similarly-titled measures of other companies. (2) Denominator for the three and six months ended June 30, 2009 includes 282,566 and 262,515 shares, respectively, that were not included in the calculation of GAAP earnings per share because the effect would have been anti-dilutive due to RCC's net loss for the three and six months ended June 30, 2009. The dilutive shares relate to restricted stock that has not yet vested at June 30, 2009. SCHEDULE II RESOURCE
